DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9, is objected to because of the following informalities: 
 “the acute angle of the debris outlet relative..” should be “the acute angle of the outlet axis relative” to be consistent with the terminology presented in Claim 8, from which Claim 9 depends. 
Claim 10, is objected to because of the following informalities: 
 “wherein the acute angle of the debris outlet relative to..” should be “wherein the acute angle of the outlet axis relative to..” to be consistent with the terminology presented in Claim 8 and Claim 9 (see above) from which Claim 10 depends. 
Claim 12, is objected to because of the following informalities: 
 “positioned at an angle relative to the surface..” should be “configured to be positioned at an angle relative to the surface..” to be consistent with the intended position with respect “the surface” (see a surface in Claim 11). 
	“is proximate to and offset the surface” should be “configured to be positioned proximate to and offset the surface..” to be consistent with the intended position with respect “the surface” (see a surface in Claim 11). 

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlen et al. (Int. Pub. No. WO 2017083497 A1), in view of Walker et al. (European Patent Ap. EP 1752076 A1).
Referring to claim 1: Bohlen et al. discloses a handheld vacuum cleaner (10 Figs. 1, 2, and 3) comprising; a housing (26 Figs. 1, 2, and 3); a handle (30 Figs. 1, 2, and 3) extending from the housing (26 Figs. 1, 2, and 3); a suction nozzle (18 Figs. 1, 2, and 3) opening including an inlet axis (IA Fig. 1-A inserted below) that extends centrally through the suction nozzle (18 Figs. 1, 2, and 3) opening; a debris separator (58 Figs. 1, 2, and 3) configured to separate debris from an airflow (Paragraph 0040), the debris separator (58 Figs. 1, 2, and 3) including an inlet (14 Figs. 1, 2, 3, and 9) having the inlet axis (IA Fig. 1-A inserted below) that extends centrally through the inlet (14 Figs. 1, 2, and 3) and a debris outlet (90 Fig. 9) having an outlet axis (OA consolidated above in Fig. 1-A or 385 Fig. 17) that extends centrally through the debris outlet (90 Fig. 9), the debris separator (58 Figs. 1, 2, and 3) includes a generally horizontal cyclone (66 Fig. 7 included in debris separator 58 Figs. 1, 2, and 3; Paragraph 0042) having a cyclone axis (94 Figs. 5, 7, and 12 and Fig. 1-A inserted below) that extends centrally through the generally horizontal cyclone (66 Figs. 1, 2, 3, and 7), the airflow rotatable about the cyclone axis to separate the debris from the airflow (Paragraph 0047), the cyclone axis (94 Figs. 5, 7, and 12 and Fig. 1-A inserted below) being generally perpendicular (shown in Fig. 1-A inserted below) to the inlet axis (IA Fig. 1-A inserted below); a suction source (154 Fig. 15) operable to generate the airflow (Paragraph 0050), the suction source (154 Fig. 15) including a suction source axis (162 Fig. 15 and Fig. 1-A inserted below), a motor (158 Fig. 15), and a fan (included as part of the fan; see Paragraph 0050) rotated by the motor (158 Fig. 15) about the suction source axis (162 Fig. 15 and inserted below in Fig. 1-A), the suction source axis (162 Fig. 15 and inserted below in Fig. 1-A) appears to be positioned at an obtuse angle relative to the inlet axis (IA Fig. 1-A inserted below) and perpendicular (shown in Fig. 1-A inserted below) to the cyclone axis (94 Figs. 5, 7, and 12 and Fig. 1-A inserted below); and
a debris collector (62 Fig. 4) in fluid communication (shown in Fig. 9) with the debris outlet (90 Fig. 9), the debris collector (62 Fig. 4) configured to receive the debris separated from the airflow (Paragraph 0043), the debris collector (62 Fig. 4) extending below (shown in Fig. 15) the suction source (154 Figs. 12 and 15).
Bohlen et al. is silent on the angle of the inlet axis relative to the suction source specifically being obtuse. Walker et al. (EP 1,752,076 A1), in an analogous invention, teaches a similar configuration suction source axis (suction source axis Z parallel to Y axis in Fig. 7 and Fig. 1-B inserted below) positioned at an obtuse angle (Paragraph 0010 and shown in various angles below in Fig. 1-B) relative to the inlet axis (axis of inlet 32 Fig. 1-B inserted below).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the inlet axis of Bohlen et al. with the adjustable inlet of Walker et al. for the purpose of, as it is known in the art to increase versatility and ability to access awkward spaces (Column 3, lines 46-47 of Walker et al.)

    PNG
    media_image1.png
    691
    1161
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    520
    350
    media_image2.png
    Greyscale



Referring to claim 2: The combined references of Bohlen et al. and Walker et al. teach the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the debris separator (58 Figs. 1, 2, and 3 of Bohlen et al.) includes a first stage separator (70 Fig. 8 of Bohlen et al.) in fluid communication (Paragraph 0042 of Bohlen et al.) with the inlet (14 connected to 82 Figs. 1, 2, and 3 of Bohlen et al.) and a second stage separator (74 Fig. 8 of Bohlen et al.) in fluid communication (Paragraph 0042 of Bohlen et al.) with the first stage separator (70 Fig. 9 of Bohlen et al.).



Referring to claim 3: The combined references of Bohlen et al. and Walker et al. teach the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the first stage separator (70 Fig. 8 and 9 of Bohlen et al.) further comprises a sidewall (78 Fig. 9 of Bohlen et al.) that extends around (Paragraph 0044 of Bohlen et al.) the cyclone axis (94 Figs. 5, 7, and 12 and Fig. 1-A inserted above of Bohlen et al.), wherein the inlet (14 Figs. 1, 2, and 3 of Bohlen et al.) and the debris outlet (90 Fig. 9 of Bohlen et al.) extend through and are tangential (shown in Fig. 8 of Bohlen et al.) to the sidewall (78 Fig. 9 of Bohlen et al.).

Referring to claim 4: The combined references of Bohlen et al. and Walker et al. teach the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the second stage separator (74 Fig. 8 of Bohlen et al.) includes an outer cylindrical portion (102 Fig. 8 of Bohlen et al.) but is silent on the second stage separator having a plurality of apertures to restrict large debris from entering the second stage separator. Walker et al., in an analogous invention, teaches a similar configuration second stage separator (54 Fig. 4) having a plurality of apertures (56 Fig. 4) to restrict large debris from entering (Paragraph 0029 Column 10, lines 42-49) the second stage separator (54 Fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cyclone of Bohlen et al. with the plurality of openings of Walker et al. for the purpose of, as it is well known in the art, filtering debris in the chamber (Column 10, lines 42-49 of Walker et al.).



Referring to claim 5: The combined references of Bohlen et al. and Walker et al. teach the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the second stage separator (74 Fig. 8 of Bohlen et al.) includes a second stage debris outlet in fluid communication with the debris collector (62 Fig. 4 of Bohlen et al.).

Referring to claim 6: The combined references of Bohlen et al. and Walker et al. teach the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the suction source axis (162 Fig. 15 and inserted below in Fig. 1-A of Bohlen et al.) is positioned at an acute angle (shown in Fig. 1-A of Bohlen et al.) relative to the outlet axis (OA consolidated above in Fig. 1-A or 385 Fig. 17 of Bohlen et al.).

Referring to claim 7: The combined references of Bohlen et al. and Walker et al. teach the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), but are silent on the acute angle is in a range from 45 degrees to 70 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the acute angle range from 45 degrees to 70 degrees for the purpose of increasing versatility and ability to reach awkward places (Column 3, lines 46-47 of Walker et al.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05)(II)(A).  




Referring to claim 8: The combined references of Bohlen et al. and Walker et al. teach the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the outlet axis (OA consolidated above in Fig. 1-A or 385 Fig. 17 of Bohlen et al.) is positioned at an acute angle relative to the inlet axis (IA Fig. 1-A inserted above of Bohlen et al.).

Referring to claim 9: The combined references of Bohlen et al. and Walker et al. teach the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the acute angle of the debris outlet (OA Fig. 1-A inserted above of Bohlen et al.) relative to the inlet axis (IA Fig. 1-A inserted below of Bohlen et al.) appears to be in a range from 30 degrees to 60 degrees (see Fig. 1-A of Bohlen et al.), but it silent about it definitively being 30 degrees to 60 degrees.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the acute angle of the debris outlet relative to the inlet axis from a range from 30 degrees to 60 degrees for the purpose of increasing versatility and ability to reach awkward places (Column 3, lines 46-47 of Walker et al.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05)(II)(A).  


Referring to claim 10: The combined references of Bohlen et al. and Walker et al. teach the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), and the acute angle of the debris outlet (OA Fig. 1-A inserted above of Bohlen et al.) relative to the inlet axis (axis of inlet 32 Fig. 1-B inserted above of Walker et al.) but are silent on the acute angle specifically being in the range from 35 degrees to 45 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the acute angle of the debris outlet relative to the inlet from a range of 35 degrees to 45 degrees for the purpose of as it is known in the art, having a compact design for maneuverability and since Walker teaches a changeable axis such that it would appear to be within this range for this purpose, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05)(II)(A).

Referring to claim 11: The combined references of Bohlen et al. and Walker et al. teach the
 handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the housing (26 Figs. 1, 2, and 3 of Bohlen et al.) comprises a rear portion (172 Figs. 1, 2, and 3 of Bohlen et al.) that forms a first substantially flat surface configured to support the handheld vacuum cleaner when the handheld vacuum cleaner is positioned on a surface (Paragraph 0051 of Bohlen et al.).

Referring to claim 12: The combined references of Bohlen et al. and Walker et al. teach the
 handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), further comprising a battery connection port (C Fig. 3-A inserted below of Bohlen et al.) positioned at an angle relative to the surface (The surface referred to is not positively recited and the cleaning comprising the battery connection port as claimed is capable of being positioned at an angle relative to the surface as claimed, e.g. if the vacuum is suspended in a wall holder) 
 that is configured to receive a battery (168 Figs. 1, 2, and 3 of Bohlen et al.) for powering the suction source (154 Figs. 12 and 15 of Bohlen et al.), wherein the battery (168 Figs. 1, 2, and 3 of Bohlen et al.), when received, is proximate to and offset the surface (The surface referred to is not positively recited and can meet the limitation if the vacuum is suspended in a wall holder) when the handheld vacuum cleaner is positioned on the surface (The surface referred to is not positively recited and can meet the limitation if the vacuum is suspended in a wall holder) to allow the battery (168 Figs. 1, 2, and 3 of Bohlen et al.) to be removably coupled to the battery connection port (C Fig. 3-A inserted below of Bohlen et al.). 


Referring to claim 13: The combined references of Bohlen et al. and Walker et al. teach the
 handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the debris collector (62 Fig. 4 of Bohlen et al.)  includes a bottom wall (138 Figs. 2 and 3 of Bohlen et al.) positioned adjacent the first substantially flat surface (surface created by 172 Figs. 1, 2, and 3 of Bohlen et al.) of the housing, wherein the bottom wall (138 Figs. 2 and 3 of Bohlen et al.) aligns with the first substantially flat surface of the housing to support the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.) on the surface (which is capable of supporting the handheld vacuum cleaner on the surface since the device as claimed has met the limitations as recited above).

Referring to claim 14: The combined references of Bohlen et al. and Walker et al. teach the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the debris collector (62 Fig. 4 of Bohlen et al.) further comprises a release trigger (139 Figs. 2 and 3 of Bohlen et al.) configured to selectively open the bottom wall (138 Figs. 2 and 3 of Bohlen et al.) to allow debris to be removed (Paragraph 0049 of Bohlen et al.) from the debris collector (62 Fig. 4 of Bohlen et al.).

Referring to claim 15: The combined references of Bohlen et al. and Walker et al. teach the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), further comprising a battery connection port (C Fig. 3-A inserted below of Bohlen et al.) that extends from the housing (26 Figs. 1, 2, and 3 of Bohlen et al.) in a position between the debris separator (58 Figs. 1, 2, and 3 of Bohlen et al.) and a rear portion (50 Figs. 1, 2, and 3 of Bohlen et al.) of the housing (26 Figs. 1, 2, and 3 of Bohlen et al.), the battery connection port (C Fig. 3-A inserted below of Bohlen et al.) being configured to receive a battery (168 Figs. 1, 2, and 3 of Bohlen et al.) for powering the suction source (154 Figs. 12 and 15 of Bohlen et al.).

    PNG
    media_image3.png
    566
    580
    media_image3.png
    Greyscale


Referring to claim 16: The combined references of Bohlen et al. and Walker et al. teach the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the handle (30 Figs. 1, 2, and 3 of Bohlen et al.) further comprises a first portion (A Fig. 2-A inserted below of Bohlen et al.) that extends from the housing (26 Figs. 1, 2, and 3 of Bohlen et al.) proximate (shown in Fig. 1 and Fig. 2-A inserted below of Bohlen et al.) the debris separator (58 Figs. 1, 2, and 3 of Bohlen et al.) and a second portion (B Fig. 2-A inserted below of Bohlen et al.) secured to the battery connection port (C Fig. 3-A inserted above of Bohlen et al.).

    PNG
    media_image4.png
    542
    579
    media_image4.png
    Greyscale

Referring to claim 17: The combined references of Bohlen et al. and Walker et al. teach the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the battery connection port (C Fig. 3-A inserted above of Bohlen et al.) is configured to receive the battery (168 Figs. 1, 2, and 3 of Bohlen et al.) along a battery connection axis (BA Fig. 3-A inserted above of Bohlen et al.).

Referring to claim 18: The combined references of Bohlen et al. and Walker et al. teach the
 handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the battery connection axis (C Fig. 3-A inserted above of Bohlen et al.) is offset and generally parallel (shown in Fig. 3-A inserted above of Bohlen et al.) to the inlet axis (IA Figs. 1-A and 3-A inserted above of Bohlen et al.).


Referring to claim 19: The combined references of Bohlen et al. and Walker et al. teach the
handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the debris collector (62 Fig. 4 of Bohlen et al.) extends along the housing adjacent (seen in Figs. 12, 15, and 4-A inserted below of Bohlen et al.) to the suction source (154 Figs. 12 and 15 of Bohlen et al.), wherein the generally horizontal cyclone (66 located in 58 Figs. 1, 2, 3, and 7 of Bohlen et al.) proximate a front portion (shown in Fig. 4-A inserted below of Bohlen et al.) of the housing (26 Figs. 1, 2, and 3 of Bohlen et al.) and in front (shown in Fig. 4-A inserted below of Bohlen et al.) of the debris collector (62 Fig. 4 of Bohlen et al.) and the suction source (154 Figs. 12 and 15 of Bohlen et al.). 


    PNG
    media_image5.png
    626
    677
    media_image5.png
    Greyscale




Referring to claim 20: The combined references of Bohlen et al. and Walker et al. teach the
 handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.), wherein the generally horizontal cyclone (66 located in 58 Figs. 1, 2, 3, and 7 of Bohlen et al.) is positioned above the suction source (154 Figs. 12 and 15 of Bohlen et al.) and the debris collector (62 Fig. 4 of Bohlen et al.) when the handheld vacuum cleaner (10 Figs. 1, 2, and 3 of Bohlen et al.) is positioned on a surface (shown in Fig. 2 of Bohlen et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lenkiewicz et al. (U.S. Patent No. 6,968,593 B1), a handheld cleaner with angled inlet. 
Krebs et al. (U.S. Pub. No. 2017/0071426 A1), a handheld vacuum with a horizontal collection chamber. 
Conrad (U.S. Pub. No. 2014/0237760 A1), a handheld vacuum cleaner with a filter positioned above the cyclone chamber. 
Conrad (U.S. Pub. No. 2012/0222263 A1), a surface cleaning apparatus with a horizontal cyclone chamber. 
Dyson (U.S. Patent No. 8,117,712 B2), a handheld vacuum cleaner with the motor and cyclone perpendicular to each other. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723